Citation Nr: 0928672	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  08-13 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for multiple 
sclerosis and, if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. Laskin, Law Clerk 




INTRODUCTION

The Veteran served on active duty from July 1966 to February 
1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  Jurisdiction over the case was subsequently 
transferred to the RO in Montgomery, Alabama.


FINDINGS OF FACT

1.  In an unappealed November 1991 rating decision, the RO 
denied service connection for multiple sclerosis.

2.  The evidence received after the November 1991 rating 
decision includes evidence that relates to unestablished 
facts necessary to substantiate the claim; is not cumulative 
and redundant of evidence already of record; and is 
sufficient to raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran's multiple sclerosis was compensably 
manifested within 7 years of his separation from service.


CONCLUSIONS OF LAW

1.  New and material evidence has been presented to reopen a 
claim of entitlement to service connection for multiple 
sclerosis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).

2.  Multiple sclerosis is presumed to have been incurred or 
aggravated in active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his entitlement to 
service connection for multiple sclerosis.  Therefore, no 
further development is required under 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008) or 38 C.F.R. § 3.159 (2008).

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of evidence is 
presumed unless the evidence is inherently incredible or 
consists of statements that are beyond the competence of the 
person or persons making them.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 
429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Entitlement to service connection for multiple sclerosis was 
denied in an unappealed rating decision issued in November 
1991 on the basis that multiple sclerosis was not present in 
service or manifested within the 7-year presumptive period 
following the Veteran's discharge from service.

The subsequently received evidence includes a letter dated in 
February 2006 from a private physician who treated the 
Veteran for multiple sclerosis.  The letter states that 
medical records indicate that the Veteran began to have 
symptoms of gait disturbance at least as early as 1973 and 
that it is well-known that multiple sclerosis may be active 
prior to the onset of symptoms.  

The February 2006 letter is neither cumulative nor redundant 
of the evidence previously of record.  Moreover, since the 
letter suggests that the Veteran's multiple sclerosis 
manifested within the presumptive period, the Board finds 
that the evidence added to the record is sufficient to 
establish a reasonable possibility of substantiating the 
claim.  Accordingly, reopening of the claim is in order.

Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran served for at least 90 days during a period 
of war and manifests multiple sclerosis to a degree 
of 10 percent within 7 years from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.   38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Any manifestation of multiple sclerosis is compensable.  38 
C.F.R. § 4.124, Diagnostic Code 8018.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing 
Gilbert, 1 Vet. App. at 54).

Analysis

In his initial July 1991 claim, the Veteran stated that 
multiple sclerosis began in January 1974 during the seven-
year presumptive period following his separation from the 
Marine Corps in February 1967.  Service treatment records are 
negative for any evidence of multiple sclerosis.  

Prior to the end of the presumptive period, the Veteran 
claims to have twice sought treatment for manifestations of 
multiple sclerosis.  The claims folder contains a receipt 
dated in January 1974 that the Veteran claims is from the 
original doctor's appointment for symptoms that were 
ultimately attributed to multiple sclerosis.  No medical 
records are included in the claims folder from this 
appointment.  In September 1974, the evidence indicates that 
the Veteran visited a private physician to determine the 
nature of a degenerative-type problem, which remained 
undiagnosed at the time.
    
The Veteran was first diagnosed with multiple sclerosis 
through a blood test in April 1975 at the Mayo Clinic, after 
the presumptive period had ended.  The claims folder contains 
an April 1975 letter to a referring private physician from 
the Mayo Clinic describing the Veteran's condition.  This 
letter states that the Veteran had been told by others 
starting 12 to 18 months previously that his gait had become 
unsteady and that the Veteran had experienced intermittent 
fleeting vertigo associated with nausea during that time.  
Resolving reasonable doubt in favor of the Veteran, eighteen 
months prior to April 1975 would have been November 1973, 
within the seven-year presumptive period.  A May 1989 letter 
from the Mayo Clinic to the Veteran also states that at the 
time of diagnosis, the Veteran had reported having symptoms a 
year to a year-and-a-half before he consulted the doctor. 

Moreover, a February 2006 letter from a private physician 
states that in reviewing old records from the Mayo Clinic, it 
appears that the Veteran began to have symptoms of gait 
disturbance at least as early as 1973, within the seven-year 
presumptive period.  The letter also states that it is well-
known that multiple sclerosis may be active prior to the 
onset of symptoms.  

Following its review of the foregoing evidence, the Board has 
determined that the evidence supportive of the Veteran's 
claim and the evidence against his claim is in approximate 
equipoise.  While the Veteran has not produced evidence of a 
diagnosis within the presumptive period, his private medical 
records and diagnosis from immediately after the presumptive 
period reflect manifestation of the disease within 7 years 
after separation from the Marine Corps.  Additionally, a 
private physician has examined the Veteran's medical records 
and determined, based on objective medical evidence, that the 
disease manifested during the presumptive period.    

With resolution of all reasonable doubt in the Veteran's 
favor, the Board concludes that the Veteran's multiple 
sclerosis was compensably manifested within the seven-year 
presumptive period.  Affirmative evidence to rebut the 
presumption is not of record.  Therefore, the veteran is 
entitled to service connection for multiple sclerosis.


							(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for multiple 
sclerosis is granted.

Entitlement to service connection for multiple sclerosis is 
granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


